Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated June 8, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Objections
Claim 1 has been objected to because of minor informalities.
The objection of claim 1 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
I.	Claims 7 and 26 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	The rejection of claims 7 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 22 and 24 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 22 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-6, 8-11, 15, 17 and 19 have been rejected under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1).
	The rejection of claims 1-6, 8-11, 15, 17 and 19 under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 12-14 and 16 have been rejected under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 1-6, 8-11, 15, 17 and 19 above, and further in view of Yanada et al. (US Patent Application Publication No. 2009/0098398 A1).
	The rejection of claims 12-14 and 16 under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. as applied to claims 1-6, 8-11, 15, 17 and 19 above, and further in view of Yanada et al. has been withdrawn in view of Applicant’s amendment.

III.	Claims 1 and 7 have been rejected under 35 U.S.C. 103 as being unpatentable over 

Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1).
	The rejection of claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claims 22-25 have been rejected under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 1-5 and 9  above.
	The rejection of claims 22-25 under 35 U.S.C. 103 as being unpatentable over Ikumoto et al. has been withdrawn in view of Applicant’s amendment.

V.	Claim 26 have been rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 1 and 7 above.
	The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Nagel et al. in view of Ikumoto et al. as applied to claims 1 and 7 above has been withdrawn in view of Applicant’s amendment.

Continued Response
Claim Rejections - 35 USC § 103

I.	Claims 2-3, 5, 7, 9, 23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1).
	Regarding claim 7, Nagel teaches a method of forming a tin coating, the method 
comprising:
• disposing a solid electrolyte membrane having sulfonic acid groups (= a plastic polymer, e.g. perfluorinated sulfo acids (known under the trade name “NAFION”) can be used as solid electrolyte 1) [col. 2, lines 54-56] between an anode (= the anode 3 consists of a platinum grid) [col. 2, lines 63-64] and a substrate serving as a cathode (= the cathode 4 of a graphite felt) [col. 2, lines 64-65]; 
• bringing a film-forming metal solution into contact with the solid electrolyte 
membrane to supply tin ions (= a metal, particularly of Group IB or VIII as well 
as Zn, Cd, Sn, or Pb) [col. 2, lines 2-3] into the solid electrolyte membrane (= a solid electrolyte 1, which is saturated with a metal salt solution 2 before the start of electrolysis) [col. 2, lines 52-54]; and
• in conjunction with the supply of the tin ions, applying a voltage between the anode and the substrate while keeping the solid electrolyte membrane in contact with the 
substrate (= FIG. 5 shows a section through an arrangement for the deposition of metals in the form of a sandwich electrolysis cell) [col. 3, lines 19-21] to deposit tin coating onto a surface of the substrate from the supplied tin ions (= impressing a current across said electrodes of a potential sufficient to electrolyze said metal ions thereby resulting in the deposition of a metal 

layer along the surface of said electrolyte adjacent said cathode) [col. 2, lines 8-12].
	The method of Nagel differs from the instant invention because Nagel does not disclose wherein the film-forming metal solution comprises:
· an aqueous tin sulfate solution,
· a solvent comprising isopropyl alcohol, and
· a nonionic surfactant,
· wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide 
units, and a hydrophobic group having a cyclic structure, 
· wherein the hydrophobic group of the nonionic surfactant has a minimum length of less than 10 Å, a maximum length of 10 Å or less, and the maximum length is greater than the minimum length,
· wherein the hydrophilic group of the nonionic surfactant has 11 to 15 mol of the ethylene oxide units, 
· wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.01 to 0.08 M, 
· wherein an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l, and 
· wherein the nonionic surfactant has a hydrophilic-lipophilic balance of 13 to 15.
	Nagel teaches electrolytically depositing Sn on a solid, electrically nonconductive surface (col. 2, lines 1-4). Example X uses an aqueous tin sulfate, SnSO4, solution (col. 6).


The method of the invention is not limited to the above examples. In particular, other plastic 
polymers as well as inorganic (ceramic) solid electrolytes can also be coated in this manner. Moreover, metal salt solutions other than those described above can also be used for impregnation. The primary condition is that the metal be deposited from aqueous solution, that the solid electrolyte be permeable enough for water and the metal ions to be transported under the deposition conditions and that no harmful side reactions with the water and oxygen take place. This holds mainly for the metal itself deposited, in atomic form first, at the solid electrolyte/cathode boundary. It goes without saying that the alkali, alkaline earth and earth metals, which exhibit a high affinity for oxygen, are excluded from the method (col. 6, lines 40-55).

	Ikumoto teaches electroplating tin (page 6, [0100]). Ikumoto teaches wherein the film-forming metal solution comprising:
· an aqueous (= the metal forming a water-soluble salt) [page 3, [0050]] tin sulfate (= tin 
sulfate) [page 3, [0047]] solution (= the electroplating bath) [page 3, [0046]],
· a solvent comprising isopropyl alcohol (= specific examples of the organic solvents may include monohydric alcohols such as 2-propanol) [page 5, [0087]], and 
· a nonionic surfactant (= a non-ionic surfactant of the ether type is selected for use, in 
which a polyoxyalkylene group (which is a hydrophilic group) such as a polyoxyethylene chain and a polyoxypropylene chain, is added to an aromatic group (which is a hydrophobic group) such as phenyl (benzene ring) or naphthyl (naphthalene ring)) [page 4, [0059]], 
· wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide  
units (= the oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide) [page 2, [0019], and a hydrophobic group having a cyclic structure (= the polycyclic phenyl in the non-ionic surfactant 
may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol) [page 2, [0018]],

	· wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.01 to 0.08 M (= the above non-ionic surfactants may preferably be contained in an electroplating bath at an amount (i.e., the amount of one surfactant when the electroplating bath contains it alone, or the total amount of two or more surfactants when the electroplating bath contains them) of about 0.5 to 50 g/L) [page 4, [0064]], and 
· wherein an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l (= the concentration of Sn2+ ion in the electroplating bath of the present invention is not particularly limited, so long as it is controlled to provide a desired tin plating film, but it may preferably be about 10 to 100 g/L) [page 3, [0048]].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film-forming metal solution described by Nagel with herein the film-forming metal solution comprises:
· an aqueous tin sulfate solution,
· a solvent comprising isopropyl alcohol, and
· a nonionic surfactant,
· wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide 
units, and a hydrophobic group having a cyclic structure, 
· wherein the hydrophobic group of the nonionic surfactant has a minimum length of less than 10 Å, a maximum length of 10 Å or less, and the maximum length is greater than the minimum length,
· wherein the hydrophilic group of the nonionic surfactant has 11 to 15 mol of the 

ethylene oxide units, 
· wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.01 to 0.08 M, 
· wherein an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l, and 
· wherein the nonionic surfactant has a hydrophilic-lipophilic balance of 13 to 15,
because Nagel teaches an aqueous tin sulfate, SnSO4, solution (col. 6, Example X). However, the method is not limited to the example. Moreover, metal salt solutions other than those described can also be used for impregnation as long as the metal is deposited from aqueous solution where Ikumoto teaches a film-forming metal solution comprising:
· an aqueous (= the metal forming a water-soluble salt) [page 3, [0050]] tin sulfate (= tin 
sulfate) [page 3, [0047]] solution (= the electroplating bath) [page 3, [0046]],
· a solvent comprising isopropyl alcohol (= specific examples of the organic solvents may include monohydric alcohols such as 2-propanol) [page 5, [0087]], and 
· a nonionic surfactant (= a non-ionic surfactant of the ether type is selected for use, in 
which a polyoxyalkylene group (which is a hydrophilic group) such as a polyoxyethylene chain and a polyoxypropylene chain, is added to an aromatic group (which is a hydrophobic group) such as phenyl (benzene ring) or naphthyl (naphthalene ring)) [page 4, [0059]], 
· wherein the nonionic surfactant has a linear hydrophilic group having ethylene oxide  
units (= the oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide) [page 2, [0019], and a 

hydrophobic group having a cyclic structure (= the polycyclic phenyl in the non-ionic surfactant 
may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol) [page 2, [0018]],
	· wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.01 to 0.08 M (= the above non-ionic surfactants may preferably be contained in an electroplating bath at an amount (i.e., the amount of one surfactant when the electroplating bath contains it alone, or the total amount of two or more surfactants when the electroplating bath contains them) of about 0.5 to 50 g/L) [page 4, [0064]], and 
· wherein an amount of the tin sulfate in the film-forming metal solution is 30 to 50 g/l (= the concentration of Sn2+ ion in the electroplating bath of the present invention is not particularly limited, so long as it is controlled to provide a desired tin plating film, but it may preferably be about 10 to 100 g/L) [page 3, [0048]],
which metal is deposited from the aqueous solution.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
As to “wherein the hydrophobic group of the nonionic surfactant has a minimum length of less than of 10 Å, a maximum length of 10 Å or less, and the maximum length is greater than 

the minimum length,”
	Ikumoto teaches that:
Among the phenyl or polycyclic phenyl forming a hydrophobic group of the non-ionic surfactant to be used in the present invention, specific examples of the polycyclic phenyl may include styrenated phenyl with addition of 1 to 3 styrene rings (i.e., monostyrenated phenyl, distyrenated phenyl, and tristyrenated phenyl), naphthyl, cumylphenyl, and nonylphenyl. The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy. Specific examples of the substituted phenyl or polycyclic phenyl may include alkyl-substituted.  phenyl (e.g., nonylphenyl) and hydroxy-substituted styrenated phenyl (e.g., styrenated cresol). In view of recess filing property and others, preferred in these specific examples is styrenated phenyl (page 4, [0062]).

The invention as a whole would have been obvious to one having ordinary skill in the art 
before the effective filing date of the claimed invention because Ikumoto teaches cumylphenol, which is a hydrophobic group as presently claimed. When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
As to “wherein the hydrophilic group of the nonionic surfactant has 11 to 15 mol of the ethylene oxide units,”
Ikumoto teaches that:
The polyoxyalkylene group forming the hydrophilic group of a non-ionic surfactant to be used in the present invention is not particularly limited, so long as it is usually used in the field of surfactants. For example, the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100, more preferably 1 to 30, and still more preferably 1 to 10. The polyoxyalkylene group may have the same kind of oxyalkylene polymerized, or two or more different kinds of oxyalkylenes copolymerized. The oxyalkylene may preferably have a carbon atom number of 2 to 4, more preferably 2 to 3. The oxyalkylene may be either linear or

branched. More specifically, examples thereof may include ethylene oxide (EO), propylene oxide (PO), butylene oxide (BO), and adducts of ethylene oxide (EO) and propylene oxide (PO) with at least one selected from the group consisting of ethylene oxide (EO) and propylene oxide (PO) being preferred, and with adducts of ethylene oxide (EO) and propylene oxide (PO) being more preferred (page 4, [0061]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic group described by Ikumoto with wherein the hydrophilic group of the nonionic surfactant has 11 to 15 mol of the ethylene oxide units because Ikumoto teaches that the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group is more preferably 1 to 30, and still more preferably 1 to 10.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
The disclosure of desirable alternatives does not necessarily negate a suggestion for 
modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
	As to “wherein the nonionic surfactant has a hydrophilic-lipophilic balance of 13 to 15,”
	Ikumoto teaches that the polycyclic phenyl in the non-ionic surfactant may preferably 
be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 
24 carbon atoms, or hydroxy (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may 

preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100, more preferably 1 to 30, and still more preferably 1 to 10 (page 4, [0061]). 
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Ikumoto teaches a cumylphenol ethylene oxide adduct having 1-30 mol of ethylene oxide units, which includes the nonionic surfactant as presently claimed. 
When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
Regarding claim 2, the method of Nagel differs from the instant invention because Nagel does not disclose wherein the minimum length of the hydrophobic group is 5 Å or more.
Ikumoto teaches that:
Among the phenyl or polycyclic phenyl forming a hydrophobic group of the non-ionic surfactant to be used in the present invention, specific examples of the polycyclic phenyl may include styrenated phenyl with addition of 1 to 3 styrene rings (i.e., monostyrenated phenyl, distyrenated phenyl, and tristyrenated phenyl), naphthyl, cumylphenyl, and nonylphenyl. The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy. Specific examples of the substituted phenyl or polycyclic phenyl may include alkyl-substituted.  phenyl (e.g., nonylphenyl) and hydroxy-substituted styrenated phenyl (e.g., styrenated cresol). In view of recess filing property and others, preferred in these specific examples is styrenated phenyl (page 4, [0062]).

The invention as a whole would have been obvious to one having ordinary skill in the art 

before the effective filing date of the claimed invention because Ikumoto teaches cumylphenol, which is a hydrophobic group as presently claimed. 
When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 
137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
Regarding claim 3, the method of Nagel differs from the instant invention because Nagel does not disclose wherein the hydrophilic group has 11 to 13 mol of the ethylene oxide units.
Ikumoto teaches that:
The polyoxyalkylene group forming the hydrophilic group of a non-ionic surfactant to be used in the present invention is not particularly limited, so long as it is usually used in the field of surfactants. For example, the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100, more preferably 1 to 30, and still more preferably 1 to 10. The polyoxyalkylene group may have the same kind of oxyalkylene polymerized, or two or more different kinds of oxyalkylenes copolymerized. The oxyalkylene may preferably have a carbon atom number of 2 to 4, more preferably 2 to 3. The oxyalkylene may be either linear or branched. More specifically, examples thereof may include ethylene oxide (EO), propylene oxide (PO), butylene oxide (BO), and adducts of ethylene oxide (EO) and propylene oxide (PO) with at least one selected from the group consisting of ethylene oxide (EO) and propylene oxide (PO) being preferred, and with adducts of ethylene oxide (EO) and propylene oxide (PO) being more preferred (page 4, [0061]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the hydrophilic group described by Ikumoto with wherein the hydrophilic group has 11 to 13 mol of the ethylene oxide units because Ikumoto teaches that the addition molar number of oxyalkylene (i.e., alkylene oxide) 

moiety in the polyoxy alkylene group is more preferably 1 to 30, and still more preferably 1 to 10.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
The disclosure of desirable alternatives does not necessarily negate a suggestion for 
modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
Regarding claim 5, Ikumoto teaches wherein the nonionic surfactant is a cumylphenol ethylene oxide adduct (= the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019])).
	Regarding claim 9, Ikumoto teaches wherein a concentration of the nonionic surfactant in the film-forming metal solution is 0.02 to 0.08 M (= the non-ionic surfactants may preferably be contained in an electroplating bath at an amount (i.e., the amount of one surfactant when the electroplating bath contains it alone, or the total amount of two or more surfactants when the electroplating bath contains them) of about 0.5 to 50 g/L) [page 4, [0064]].

Regarding claim 23, Ikumoto teaches wherein the nonionic surfactant is a cumylphenol ethylene oxide adduct having 11 to 13 mol of ethylene oxide units (= the polycyclic phenyl in the non-ionic surfactant may preferably be styrenated phenyl, naphthyl, cumylphenyl, nonylphenyl, or styrenated cresol (page 2, [0018]). The above phenyl or polycyclic phenyl may be substituted with, for example, alkyl having 1 to 24 carbon atoms, or hydroxy (page 4, [0062]). The oxyalkylene in the non-ionic surfactant may preferably be at least one selected from the group consisting of ethylene oxide and propylene oxide (page 2, [0019]) and the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100, more preferably 1 to 30, and still more preferably 1 to 10 (page 4, [0061])).
Regarding claim 26, the method of Nagel differs from the instant invention because Nagel does not disclose wherein a surface roughness (ten-point average height, Rz.J94 (µm)) of 
the tin coating is 3 µm or less.
	Nagel teaches a metal deposited onto the surface of the substrate (= a method of electrolytically depositing a metal, particularly of Group IB or VIIl as well as Zn, Cd, Sn, or Pb on a solid, electrically nonconductive surface) [col. 2, lines 1-4].
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Nagel combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).

	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Regarding claim 27, Nagel teaches wherein the solid electrolyte membrane having sulfonic acid groups is a perfluorosulfonic acid-based ion-exchange membrane (= a plastic polymer, e.g. perfluorinated sulfo acids (known under the trade name “NAFION”) can be used as solid electrolyte 1) [col. 2, lines 54-56].
	Regarding claim 28, Nagel teaches wherein the solid electrolyte membrane having 
sulfonic acid groups has a main chain in the form of polytetrafluoroethylene (PTFE) skeleton and a side chain containing an ether bond and a sulfonic acid group (= a plastic polymer, e.g. perfluorinated sulfo acids (known under the trade name “NAFION”) can be used as solid 
electrolyte 1) [col. 2, lines 54-56].

II.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US Patent No. 4,326,930) in view of Ikumoto et al. (US Patent Application Publication No. 2015/0267310 A1) as applied to claims 2-3, 5, 7, 9, 23 and 26-28 above, and further in view of Yanada et al. (US Patent Application Publication No. 2009/0098398 A1).

	Nagel and Ikumoto are as applied above and incorporated herein.
	Regarding claim 13, the method of Nagel differs from the instant invention because 
Nagel does not disclose wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4.
Like Ikumoto, Yanada teaches tin electroplating baths. The tin electroplating bath may preferably be acidic, with a pH of not higher than 1 being particularly preferred (page 5, [0057]; 
and Tables 1-3, pH <1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film-forming metal solution described by the Nagel combination with wherein a pH of the film-forming metal solution is in the range of -0.1 to 0.4 because a tin plating bath having a pH of not higher than 1 electroplates tin.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant’s arguments filed June 8, 2022 have been fully considered but they are not persuasive.  

• Applicant states that the prior art documents cited by the Office neither identify the technical problem addressed by the present application nor suggest the technical solution recited in claim 7. This supports patentability of the presently claimed method. Moreover, a person of ordinary skill in the art would not have had a reason to modify Nagel based on the teachings of Ikumoto to achieve predictable results, let alone the superior results obtained by the claimed invention which are summarized above and in the present specification. The unexpectedly superior results obtained by the claimed method demonstrate that the claimed invention is not the simple combination of known methods and compositions that achieves nothing more than predictable results. Rather, the evidence shows that the claimed method is a novel and nonobvious improvement over the prior art. 
• Applicant states that the phrase “commensurate in scope,” in the context of rebuttal of an obviousness rejection through a showing of unexpected results, does not mean that each and every embodiment falling within the scope of the claims must be tested. On the contrary, 
as long as those of skill in the art would reasonably be able to extend the probative value of the 
tested species to the remaining embodiments encompassed by the claim, then the results are 
"commensurate in scope." See In re Kollman, 595 F.2d 48 (C.C.P.A. 1979).
	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 

(CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	Applicant’s specification teaches that for use as a nonionic surfactant in Examples, 
cumylphenol ethylene oxide adducts having 4 to 60 mol of ethylene oxide units were synthesized by addition reaction of ethylene oxides of different chain lengths with cumylphenol. The size of the cumylphenol moiety serving as a hydrophobic group was such that the maximum length was about 10 Å and the minimum length was about 3 Å (page 11, [0034]).
	At EO (mol) of 9, 11, 13 and 15 (Applicant’s specification: page 13, Table 1), the tin films  were glossy and had good uniformity.
Ikumoto teaches that for example, the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be preferably 1 to 100, more preferably 1 to 30, and still more preferably 1 to 10 (page 4, [0061]), which includes the nonionic surfactant as disclosed in Applicant’s specification and those claimed.
When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)). 
The discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render the method patentably new to the discoverer (MPEP 

§ 2112(I)). The property and/or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 

	• Applicant states that regarding the electrolyte solution used by Nagel, Nagel is completely silent regarding the use of a surfactant generally, let alone a non-ionic surfactant more specifically.
• Applicant states that for all of these reasons, Nagel does not identify the technical solution addressed by the present application and cannot suggest the technical solution embodied in the claimed method.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show 
nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

• Applicant states that Ikumoto is simply directed to a tin or tin alloy electroplating bath and process for producing a so-called “bump” (a protruding metal terminals for connecting integrated circuits to external circuit boards or intermediate substrate circuits). Ikumoto’s process is unrelated to a SED process, and there is no technical rationale provided as to why the plating solution 
used by Ikumoto would be relevant to Nagel’s process. Indeed, one can reasonably assert that 

Ikumoto is directed to non-analogous art. For example, the technical problem addressed by Ikumoto is the failure of a conventional process for producing a bump “to achieve sufficient filling of recesses,” which “causes the generation of voids.” Ikumoto at [0011]. In this regard, Ikumoto shows in FIG. 2 “a plating film having a recess formed on the surface thereof and a plating film having a surface made smooth by filing a recess on a surface thereof.”
	• Applicant states that in addition, Ikumoto does not specifically disclose a non-ionic surfactant that meets all of the requirements of the non-ionic surfactant used in the claimed method. Rather, one could select from among many different embodiments of Ikumoto a non-ionic surfactant having, for example, similar hydrophobic and hydrophilic groups. However, Ikumoto provides no reason for arriving at such a non-ionic surfactant for use in a SED process, and Ikumoto certainly fails to provide any guidance regarding the use of any such non-ionic surfactant in a SED process. More specifically, Ikumoto fails to provide any discussion regarding the key properties important to achieving the superior results of the claimed method, which are summarized in Sections [4] and [5] above.
In response, Nagel teaches using an aqueous tin sulfate, SnSO4, solution (col. 6, Example X). However, the method is not limited to the example. Moreover, metal salt solutions other than those described can also be used for impregnation as long as the metal is deposited from aqueous solution where Ikumoto teaches a film-forming metal solution that deposits metal from the aqueous solution.
	Using the tin sulfate electroplating bath of Ikumoto as the metal salt solution in the method of electrolytically depositing tin of Nagel would have been no more than a “predictable 

use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that in addition, Ikumoto would not have provided a person of ordinary skill in the art with a reason to select the claimed combination of a hydrophobic polycyclic group that meets the claimed size requirements with a hydrophilic group having the claimed ethylene oxide mol units to arrive at a non-ionic surfactant that meets the claimed HLB value for achieving any specific purpose, let alone for achieving the superior results obtained by the claimed SED process. On the contrary, Ikumoto simply discloses various polycylic units and various oxyalkylene groups, and is unrelated to the specific use recited in the claimed method.
	In response, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
When the material recited in the reference is substantially identical to that of the 

claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
The Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

	• Applicant states that in addition, Ikumoto discloses that, for the polyoxyalkaline group forming the hydrophilic group of its non-ionic surfactant, the additional molar number of 
oxyalkalene (i.e., alkylene oxide) moiety in the polyoxy alkaline group is most preferably 1 to 10. Ikumoto at [0061]. This falls entirely outside of the range of 11 to 15 for the hydrophilic group of the non-ionic surfactant used in the claimed method. Moreover, Ikumoto does not even require that the oxyalkalene moiety is ethylene oxide (EO). See Ikumoto at [0061] (naming several different groups and preferring adducts of ethylene oxide and propylene oxide).
	In response, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for 

modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	Ikumoto teaches cumylphenol (page 2, [0018]) with the addition molar number of oxyalkylene (i.e., alkylene oxide) moiety in the polyoxy alkylene group may be more preferably 1 to 30 (page 4, [0061]).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior 
art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
	And as evidence by JP 2017031447, cumylphenol polyethoxlyate (EO13 mol) is a nonionic surfactant and isopropyl alcohol is a solvent in an electric tin plated bath (ƿ [0064]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	JP 2017031447 is cited to teach a tin electroplating bath (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as 

set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 16, 2022